Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 8, 11, 12-15, and 17-19 have been considered but are moot in view of new grounds of rejection.
Since applicant either failed to traverse the examiner’s assertion of Official Notice or the traversal was inadequate, the common knowledge statement of the previous Office Action is taken to be admitted prior art (hereinafter AAPA). See MPEP2144.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7, 8, 11, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbotin (US 2008/0297649, hereinafter Subbotin) in view of Li (US 2017/0257555, hereinafter Li).
Re claim 1, Subbotin discloses, an apparatus comprising: at least one processor (pars [0012]-[0013]); a memory coupled to the at least one processor, performs operations as: a control unit configured to adjust a focus position (210/220); an acquisition unit (210) configured to acquire first distance information that indicates a distance to a subject on each of a plurality of regions (par [0023], pixels) within a predetermined region in a captured image (par [0014], 104), in a state where the focus position is adjusted by the control (pars [0013], [0021]-[0022], fig 1); and a storage unit (260) configured to store the first distance information acquired by the acquisition unit (par [0014]), wherein the acquisition unit is configured to acquire second distance information that indicates a distance to a subject on each of the plurality of regions within the predetermined region in a captured image, after the first distance information is stored (par [0020], 114); wherein the control unit (210) adjusts the focus position based on the first distance information and second distance information (pars [0020]-[0021], 114 and 116). 
Subbotin discloses the claimed invention except for a separate acquisition unit and control unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Additionally, Subbotin fails to disclose limitations which are disclosed by Li as follows: wherein the control unit adjusts the focus position so that a degree of matching between the first distance information and second distance information becomes higher (par [0069]-[0072]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the control unit adjusts the focus position so that a degree of matching between the first distance information and second distance information becomes higher of Li with the apparatus of Subbotin in order to saves time by avoiding a refocusing when unnecessary.
Re claim 2, the combination of Subbotin and Li discloses the limitations of claim 1 including wherein the control unit readjusts the focus position based on the first distance information on a region selected in the captured image and the second distance information on the region (Subbotin pars [0014], [0020], and [0021]).
Re claim 3, the combination of Subbotin and Li discloses the limitations of claim 1 including wherein the control unit readjusts the focus position so that the first distance information and the second distance information substantially match each other (Subbotin pars [0014], [0020], and [0021], readjusting the focus inherently “substantially” matches the distances).
Re claim 7, the combination of Subbotin and Li discloses the limitations of claim 1 including wherein the control unit readjusts the focus position based on a change amount between the first distance information and the second distance information (Subbotin pars [0014], [0020], and [0021]).
Re claim 8, the combination of Subbotin and Li discloses the limitations of claim 1 including further comprising a detection unit configured to detect a (Subbotin moving) subject in the image, wherein the control unit readjusts the focus position based on the first distance information and the second distance information, the first distance information and the second distance information being on a region corresponding to the detected (Subbotin moving) subject (Subbotin pars [0014], [0020], and [0021]).
The combination of Subbotin and Li discloses the general conditions of the claimed invention except for the express disclosure of “detect a fixed subject”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to also detect a fixed subject/object, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 11, the combination of Subbotin and Li discloses the limitations of claim 1 including wherein the control unit readjusts the focus position based on the first distance information and the second distance information for an environmental change affecting the focus position that has occurred (Subbotin pars [0014], [0020], and [0021], a moving subject/object is equivalent to an environmental change).
Re claim 12, the combination of Subbotin and Li discloses the limitations of claim 1 except for wherein the acquisition unit is a phase difference sensor.
Official Notice is taken to note that utilizing a phase sensor is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine a phase sensor with the apparatus of Subbotin and Li in order to rapidly determine distances from the camera to an object which increases the focus speed.
Claims 13, 14, 15, 17, 18, and 19 are rejected for the reasons stated in claims 1, 2, 3, 1, 2, and 3, respectively. The method steps and computer-readable medium as claimed would have been obvious and expected by the apparatus of Subbotin and Li.

Allowable Subject Matter
Claims 4-6, 9, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696